Citation Nr: 1516685	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office
in Buffalo, New York


THE ISSUE

Entitlement to waiver of overpayment of Department of Veterans Affairs (VA) educational benefits under Chapter 33, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the Department of Veterans Affairs (VA) Regional Processing Office (RPO) in Buffalo, New York, which denied the Veteran's request for a waiver of overpayment of VA educational benefits under Chapter 33, Title 38, United States Code.  The Veteran disagreed with this decision in February 2013.  He perfected a timely appeal in June 2013.

The Board notes in this regard that, although the Veteran lives within the jurisdiction of the RO in Roanoke, Virginia, because this appeal involves a request for waiver of overpayment of educational benefits, and because VA has consolidated processing of educational benefits claims, the RPO in Buffalo, New York, retains jurisdiction in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RPO in Buffalo, New York).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is entitled to a waiver of overpayment of VA educational benefits under Chapter 33, Title 38, United States Code.  He specifically contends that, but for errors made by ITT Technical Institute - Norfolk ("ITT Tech"), the educational institution receiving VA educational benefits on his behalf, an overpayment of such benefits would not have been created.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board finds that it is not clear from a review of the record evidence how much the Veteran allegedly owes VA (i.e., the appropriate amount of the overpayment allegedly created).  Nor is it clear how the RPO calculated the overpayment of VA educational benefits.  It finally is not entirely clear from a review of the record evidence the date(s) of the enrollment period(s) for which an overpayment of the Veteran's VA educational benefits allegedly was created.  The Board notes that there is frequent electronic correspondence in the Veteran's claims file between VA and ITT Tech regarding his status as a student and how many credit hours he is taking in a given semester.  The Board also notes that the RPO apparently has compounded the confusion that currently exists regarding whether an overpayment has been created and how much of an overpayment exists by providing conflicting information to the Veteran in correspondence with him concerning the amount of any alleged overpayment and how it was calculated.

It appears that, beginning with an enrollment start date of September 12, 2011, the amount of credit hours being taken by the Veteran at ITT Tech varied drastically.  For example, VA was notified electronically by ITT on September 29, 2011, that the Veteran was enrolled for 16 credit hours for the enrollment period of September 12, 2011, to December 4, 2011, for a total tuition cost of $7,888.00.  

In a letter dated on October 13, 2011, the RPO notified the Veteran that an overpayment of $2,138.67 had been created which included an overpayment for tuition and fees of $1,972.00 and an overpayment for books and supplies of $166.67.

VA was notified electronically by ITT on November 2, 2011, that the Veteran was enrolled for 12 credit hours for the enrollment period of September 12, 2011, to December 4, 2011, for a total tuition cost of $5,916.00.  ITT Tech stated that the Veteran "was certified for 16 credits (4 classes) but only sat in 12 (3 classes).  Adjusted certification."

VA was notified electronically by ITT Tech on November 30, 2011, that the Veteran was enrolled for 4 credit hours for the enrollment period of December 5, 2011, to March 11, 2012, for a total tuition cost of $1,972.00.  

VA was notified electronically by ITT on December 9, 2011, that the Veteran was enrolled for 12 credit hours for the enrollment period of December 5, 2011, to March 11, 2012 for a total tuition cost of $6,016.00 which included a $100 fee for graduation "at the end of this term."

VA was notified electronically by ITT on January 12, 2012, that the Veteran was enrolled for 4 credit hours for the enrollment period of December 5, 2011, to March 11, 2012, for a total tuition cost of $1,972.00.  ITT Tech stated that the Veteran "enrolled in only 4 credit hours for December - registered for 12 - attended only one class - refund to VA $4044."

The RPO sent a letter to the Veteran on February 4, 2012, notifying him that he had an overpayment of $2,800.00.  The RPO stated in this letter that this overpayment included a books and supplies overpayment of $333.33 and a monthly housing allowance overpayment of $1,500.00.

VA was notified electronically by ITT Tech on February 27, 2012, that the Veteran was enrolled for 8 credit hours for the enrollment period of March 19, 2012, to June 9, 2012, for a total tuition cost of $3,944.00.  

VA was notified electronically by ITT Tech on April 3, 2012, that the Veteran was enrolled for 12 credit hours for the enrollment period of March 19, 2012, to June 9, 2012, for a total tuition cost of $6,016.00.  ITT Tech explained that the Veteran "is now taking 12 credits."

A review of the Veteran's VA Form 5655, "Financial Status Report," date-stamped as received by the RPO on April 12, 2012, indicates that the Veteran reported that his total monthly income consisted of his post-9/11 GI Bill benefits in the amount of $1,500.00 and his "20% VA compensation" in the amount of $251.00.  He also reported that his total monthly expenses exceeded his total monthly income by $154.00.

VA was notified electronically by ITT Tech on July 4, 2012, that the Veteran was enrolled for 13 credit hours for the enrollment period of June 18, 2012, to September 8, 2012, for a total tuition cost of $6,409.00 and a "Yellow Ribbon Amount" of $1,406.50.

VA was notified electronically by ITT Tech on July 30, 2012, that the Veteran was enrolled for 8.5 credit hours for the enrollment period of June 18, 2012, to September 8, 2012, for a total tuition cost of $5,299.75 and a "Yellow Ribbon Amount" of $851.88.  ITT Tech explained that this was a "reduction after drop period."

In a decision dated on July 30, 2012, the Committee on Waivers and Compromises (COWC) determined that the Veteran's total overpayment was $3,133.33 which included an overpayment of $333.33 for books and supplies and an overpayment of "BAH" of $2,800.00.  The COWC concluded that the Veteran was at fault in the creation of this debt because he had not informed VA of the change to his enrollment for the period from December 5, 2011, to March 11, 2012.  The COWC also concluded that a review of the Veteran's VA Form 5655 was "inconclusive because it's unclear as to how your monthly obligations are met.  Your income compared to your expenses is not logical."  The COWC concluded that it assumed "that repayment over the next 3-5 years would not cause undue hardship."  The Veteran was notified of his $3,133.33 overpayment by letter from the RPO dated on July 30, 2012.

The Board is perplexed by the COWC decision.  Having reviewed the Veteran's VA Form 5655, it is unclear to the Board how the COWC determined that what was reported on this form was "inconclusive" and "not logical."  It is apparent from a review of this document that the Veteran's monthly expenses exceed his monthly income by $154.00.  It also is unclear to the Board how the COWC determined that, in light of what was reported by the Veteran, "repayment over the next 3-5 years" of the Veteran's significant educational debt "would not cause undue hardship."

VA was notified electronically by ITT Tech on August 15, 2012, that the Veteran was enrolled for 4.5 credit hours for the enrollment period of June 18, 2012, to September 8, 2012, for a total tuition cost of $4,806.75 and a "Yellow Ribbon Amount" of $555.38.  ITT Tech explained that this was a "reduction after drop period."

VA was notified electronically by ITT Tech on August 27, 2012, that the Veteran was enrolled for 0 credit hours for the enrollment period of June 18, 2012, to September 8, 2012.  ITT Tech explained that this was a "withdrawal after drop period."

The RPO sent a letter to the Veteran on September 6, 2012, notifying him that he had an overpayment of $3,022.16.  The RPO stated in this letter that this overpayment included a tuition and fees overpayment of $115.66, a Yellow Ribbon Program overpayment of $1,406.50, and a monthly housing allowance overpayment of $1,500.00.  The tuition and fees overpayment occurred during the terms which began on March 19, 2012, and on June 18, 2012.  The Yellow Ribbon Program overpayment occurred during the term which began on June 18, 2012.

In summary, the Board is confused as to how the RPO calculated the Veteran's overpayment of VA educational benefits.  The Veteran has asserted consistently during the pendency of this appeal that any overpayment is the fault of errors made by ITT Tech in calculating his credit hours in a given semester.  A review of the Veteran's claims file indicates that ITT Tech has made serious errors concerning his VA educational benefits as recently as 2010 when it confused the Veteran's Social Security number with the Social Security number belonging to a different (and apparently deceased) Veteran, resulting in prior (faulty) overpayment notices from VA.  A review of the claims file also indicates that the Veteran's VA educational benefits have not been audited since 2010, prior to the appeal period.  Accordingly, the Board finds that, on remand, the RPO must produce a written paid and due statement of the Veteran's educational benefits dated since September 1, 2011.

Accordingly, the case is REMANDED for the following action:

1.  The RPO should produce a written paid and due statement of the Veteran's VA educational benefits dated since September 1, 2011.  This audit should indicate how any overpayment of VA educational benefits was calculated and the amount of any current overpayment.  This audit also should reflect, on a month-by-month basis, the amounts of VA educational benefits actually paid to the Veteran and/or ITT Tech as well as the amounts properly due since September 1, 2011.  This audit further should indicate whether any prior requests for waiver of overpayment were granted since September 1, 2011, and how they reduced any overpayment that was created.  A copy of this audit should be sent to the Veteran.  A copy of any audit also should be included in the claims file.

2.  The RPO should contact the Veteran and ask him to complete an updated VA Form 5655, "Financial Status Report."  The Veteran should be advised that it is his responsibility to cooperate with VA and the potential consequences of his failure to complete an updated VA Form 5655 may include the denial of his request for waiver of overpayment of VA educational benefits.  A copy of any letter(s) sent to the Veteran, and any reply, to include a completed VA Form 5655, should be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

